Citation Nr: 0115570	
Decision Date: 06/06/01    Archive Date: 06/13/01	

DOCKET NO.  00-14 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependency.

2.  Entitlement to service connection for a lung disorder 
secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran 
entitlement to service connection for nicotine dependency as 
well as service connection for a lung disorder secondary to 
inservice tobacco use.  


REMAND

The veteran contends that service connection is warranted for 
nicotine dependency and a lung disorder secondary to his 
tobacco use in service.  He maintains that he started smoking 
cigarettes while in boot camp and continued to smoke 
thereafter during his military service.  A December 1997 
statement from a retired VA physician, William J. Morrill, 
D.O., who worked closely with the veteran on a day-to-day 
basis, reports that the veteran had a history of smoking 
cigarettes from 1966 to 1976 and that he currently uses 
Albuterol and Vanceril inhalers for breathing problems.  Dr. 
Morrill added that, based upon the veteran's history, he 
believed that the veteran developed nicotine dependency while 
in the military service and that it is at least as likely as 
not that his lung condition was caused by his tobacco use.  
This statement does not further characterize the nature of 
the referenced lung disorder.  The Board notes, however, that 
in a later statement dated in October 1998, Dr. Morrill 
reported that he had prescribed antibiotics in the past for 
the veteran's bronchitis and medications for his asthma and 
upper respiratory infection. 

Dr. Morrill in his October 1998 letter also reported that, 
although he prescribed medications for the veteran's 
respiratory disorders, the prescriptions were provided on a 
courtesy basis to a fellow employee at the VA Regional Office 
in Huntington, West Virginia.  He stated that he was not 
considered a treating physician during this period and did 
not actually maintain day-to-day treatment records for the 
veteran.  

In connection with his current claim, the veteran was 
examined by a VA physician in May 1998 for the expressed 
purpose of establishing whether the veteran suffered from 
nicotine dependency.  The veteran was also examined for 
purposes of a medical determination of the nature and extent 
of his lung disorders as well as a determination of the 
relationship between any existing lung disorder and his 
inservice smoking.  The record reflects that the veteran 
ceased smoking in 1976.  This examination found as a 
diagnostic assessment that the veteran had hyperactive airway 
disease and a history of nicotine dependence.  The examiner 
also stated that with respect to asthma that this was not a 
lung disease shown to be caused by smoking.  

Submitted by the veteran were a copy of a pamphlet from the 
American Lung Association and an extract of a page from the 
Merck Manual.  The pamphlet identifies chronic bronchitis, 
emphysema and lung cancer as chronic lung diseases that are 
leading causes of death and disability and notes that smoking 
is the primary cause of chronic bronchitis and emphysema.  
The extract from the Merck Manual provides information on 
chronic obstructive pulmonary diseases and the 
interrelationships of chronic obstructive pulmonary disease, 
chronic bronchitis, emphysema and asthma.  The extract 
identifies cigarette smoking and age as accounting for 
greater than 85 percent of the risk of developing chronic 
obstructive pulmonary disease in the United States. 

The Board observes that the VA examination provided to the 
veteran in May 1998 failed to provide a medical opinion as to 
whether the veteran suffers from nicotine dependency that had 
its onset in service.  Further, it is unclear to the Board 
whether the veteran has a medical diagnosis of bronchitis 
beyond the reference made by Dr. Morrill to this disorder in 
his October 1990 letter, and, if so, the relationship between 
this disorder and his inservice smoking.  

As a preliminary matter, the Board notes that although 
recently enacted legislation prohibits service connection for 
a disability first manifesting after service on the basis 
that it resulted from disease attributable to the use of 
tobacco products by a veteran during his or her service, see 
38 U.S.C.A. § 1103 (West Supp. 2000), this statute applies 
only to claims filed after June 9, 1998; the veteran's claims 
were filed prior to that time.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claims were received prior to June 1998, in adjudicating 
these issues, the RO must consider the law as existing prior 
to June 9, 1998.  

In addition there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because 
of the change in the law brought about by the VCAA of 2000, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See VCAA of 2000, 
Pub. L. No. 106-475, Sections 3-4, 114 Stat. 2000 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103(A), 
and 5107).

In addition, because the RO has not yet considered whether 
any additional notification or development actions required 
under the VCAA of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992)). 

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, this case must 
be remanded to the RO for further development to include a 
medical opinion from a VA examiner subsequent to his or her 
review of the record, or, if necessary, following a physical 
and/or psychiatric examination.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
records of the veteran's post-service 
treatment for nicotine dependence and a 
lung disorder from any facility or source 
identified by the veteran or his 
representative.  The aid of the veteran 
in securing these records, to include 
providing the necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file. 

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical or psychiatric examination is 
necessary, the RO should schedule the 
veteran for an appropriate VA 
examination.  If a physical and/or 
psychiatric examination is deemed 
necessary, all indicated testing should 
be accomplished.  The examiner(s) should 
thereafter offer an opinion regarding 
whether it is at least as likely as not 
that the veteran suffers from nicotine 
dependence that is related to his period 
of service.  In doing so, the examiner(s) 
should make reference to the DSM IV and 
consider the criteria for diagnosing 
substance dependence as specifically 
applicable to nicotine dependence at page 
243.  In addition, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any lung 
disorder identified by the examiner is 
related to his smoking during his period 
of service.  Further, if the examiner(s) 
concludes that the veteran suffers from 
nicotine dependence that is related to 
his period of service, the examiner 
should offer an opinion regarding whether 
it is at least as likely as not that the 
veteran's lung disorder is secondary to 
that condition.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in an legible report.  

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103(A) and 5107) are fully complied with 
and satisfied.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issues on appeal.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




